

Exhibit A to Note


UNCONDITIONAL GUARANTY AGREEMENT


THIS UNCONDITIONAL GUARANTY AGREEMENT (this “Guaranty”), dated as of the __ day
of September 2008, is made by LEGACY MEDIA LLC, a California limited liability
company (“Legacy”), and CONSUMER LOYALTY GROUP LLC, a California limited
liability company (“Consumer”), each having an address at c/o COMMERCE PLANET,
INC., a Utah corporation (the “Company”) with an address at 30 S. La Patera
Lane, Goleta, CA 93117, for the benefit of MORLEX, INC., a Colorado corporation
(hereinafter referred to as “Morlex”). Legacy and Consumer are hereinafter
referred to individually as a “Guarantor” and collectively as the “Guarantors.”


W I T N E S S E T H :


WHEREAS, the Guarantors are each wholly-owned subsidiaries of the Company;


WHEREAS, the parties hereto are parties to the Asset Purchase Agreement (the
“Purchase Agreement”) dated as of the 16th day of September 2008, by and among
the Company, the Guarantors, Morlex and Superfly Advertising, Inc., an Indiana
corporation and wholly-owned subsidiary of Morlex (the “Purchaser”). Pursuant to
the Purchase Agreement, the Guarantors have agreed to sell and Purchaser has
agreed to purchase certain of the assets used or held for use by the Guarantors
in the conduct of the Business in consideration of the Purchase Price and the
Assumed Liabilities (the “Acquisition”).


WHEREAS, in connection with the Purchase Agreement, Morlex has agreed to make a
loan to the Company in the original principal amount of $200,000 as evidenced by
a secured convertible promissory note dated of even date herewith (the “Note”)
made by the Company (the “Maker”) in favor of Morlex or any subsequent holder of
such Note (the “Payee”);


WHEREAS, as an inducement and a condition to the willingness of Morlex and the
Purchaser to make the Loan and enter into the Purchase Agreement, as applicable,
Morlex desires the Guarantors to agree, and the Guarantors are willing to agree,
to execute and deliver this Guaranty and jointly and severally guarantee payment
to Morlex of the Guaranteed Amount (as herein defined) at the time and in the
manner hereinafter provided;


WHEREAS, each Guarantor agrees that it is in its best interest to guaranty the
Guaranteed Amount, and is delivering this Guaranty with the intent that Morlex
and the Purchaser rely hereon, and acknowledging that Morlex and the Purchaser
are so relying and that it is reasonable for them to do so.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each Guarantor, and in order to induce Morlex to make the loan evidenced by the
Note, each Guarantor intending to be legally bound hereby covenants and agrees
as follows:


1. (a) Unless otherwise separately defined herein, all capitalized terms, when
used in this Guaranty shall have the same meaning as is defined in the Note.


(b) Each Guarantor hereby absolutely and unconditionally jointly and severally
guarantees to Morlex the payment in full of the Note, of the sum of (i) the
entire (US) $200,000 principal amount of the Note, (ii) all accrued interest due
thereon, and (iii) any Penalty Interest that may be due and payable, in each
case in accordance with the terms of the Note (such aggregate sum is referred to
as the “Guaranteed Amount”).

 
 

--------------------------------------------------------------------------------

 

2. Each Guarantor covenants to and shall, with or without notice or demand, (i)
reimburse Morlex for all costs and expenses (including, without limitation,
reasonable attorney’s fees) paid or incurred by Morlex in connection with
Morlex’s review and analysis of the Loan and viability thereof for Morlex’s
purposes, negotiation of the terms thereof and of this Guaranty, documentation
of this Guaranty and related matters, and the collection of the Guaranteed
Amount or any portion thereof (whether or not an action is brought for such
collection) or in any action or proceeding brought by Morlex to enforce any of
the covenants, indemnities and obligations of each Guarantor under this
Guaranty.


3. All moneys available to Morlex for application in payment of the Guaranteed
Amount may be applied by Morlex in such manner and in such amounts and at such
time or times and in such order, priority and proportions as Morlex may to the
payment or reduction of such portion of the Guaranteed Amount Morlex may elect.


4. Each Guarantor hereby waives (a) notice of acceptance of this Guaranty; (b)
presentment and demand for payment of the Guaranteed Amount or any portion
thereof; (c) protest and notice of dishonor or default to him or to any other
person or party with respect to the Guaranteed Amount or any portion thereof;
(d) all other notices to which he undersigned might otherwise be entitled; and
(e) any demand for payment under this Guaranty.


5. This is a Guaranty of payment and not of collection and each Guarantor
further waives any right to require that any action be brought against the Maker
or any other person or party or to require that resort be had to any security or
to any balance of any deposit account or credit on the books of Morlex in favor
of or any other person or party. The obligations hereunder are independent of
the obligations of the Partnership or any other person or entity to Morlex, and
a separate action or actions may be brought and prosecuted against each
Guarantor whether action is brought against the Maker or any other person or
entity or whether any other person or entity be joined in any such action or
actions; and each Guarantor waives the benefit of any statute of limitations
affecting his covenants, obligations and liabilities hereunder or the
enforcement thereof.


6. Each reference herein to Morlex shall be deemed to include his successors and
assigns or any other Payee of the Note, in whose favor the provisions of this
Guaranty shall also inure. Each reference herein to each Guarantor shall be
deemed to include the heirs, executors, administrators, legal representatives,
successors and assigns of each Guarantor, all of whom shall be bound by the
provisions of this Guaranty, provided, however, that each Guarantor shall in no
event or under any circumstance have the right without obtaining the prior
written consent of Morlex to assign or transfer the obligations and liabilities
of each Guarantor under this Guaranty, in whole or in part, to any other person,
party or entity.


7. No delay on the part of Morlex in exercising any right or remedy under this
Guaranty or failure to exercise the same shall operate as a waiver in whole or
in part of any such right or remedy. No notice to or demand on each Guarantor
shall be deemed to be a waiver of the obligation of each Guarantor or of the
right of Morlex to take further action without notice or demand as provided in
this Guaranty.

 
2

--------------------------------------------------------------------------------

 

8. This Guaranty may be modified, amended, changed or terminated only by an
agreement in writing signed by Morlex and each Guarantor. No waiver of any term,
covenant or provision of this Guaranty shall be effective unless given in
writing by Morlex and if so given by Morlex shall be effective only in the
specific instance in which given.


9. Each Guarantor acknowledges that this Guaranty and his and its obligations
under this Guaranty are and shall at all times continue to be absolute and
unconditional in all respects, and shall at all times be valid and enforceable
irrespective of any other agreements or circumstances of any nature whatsoever
which might otherwise constitute a defense to this Guaranty and the obligations
of each Guarantor under this Guaranty or the obligations of any other person or
party (including, without limitation, the Partnership) relating to this Guaranty
or otherwise with respect to the Guaranteed Amount.


10. This Guaranty sets forth the entire agreement and understanding of Morlex
and each Guarantor, and each Guarantor absolutely, unconditionally and
irrevocably waives any and all right to assert any defense, setoff, counterclaim
or crossclaim of any nature whatsoever with respect to this Guaranty or the
obligations of each Guarantor under this Guaranty or the obligations of any
other person or party relating to this Guaranty or otherwise with respect to the
Guaranteed Amount, or in any action or proceeding brought by Morlex to collect
the same, or any portion thereof, or to enforce the obligations of each
Guarantor under this Guaranty. Each Guarantor acknowledges that no oral or other
agreements, understandings, representations or warranties exist with respect to
this Guaranty or with respect to the obligations of each Guarantor under this
Guaranty, except those specifically set forth in this Guaranty.


11. Each Guarantor hereby irrevocably and unconditionally waives any and all
right to trial by jury in any action, suit or counterclaim arising in connection
with, out of or otherwise relating to this Guaranty.


12. Notwithstanding anything to the contrary contained in this Guaranty, each
Guarantor hereby unconditionally and irrevocably waives, releases and abrogates
any and all rights it may now or hereafter have under any agreement, at law or
in equity (including, without limitation, any law subrogating each Guarantor to
the rights of Morlex), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from the Maker or any other
party liable for payment of any or all of the Guaranteed Amount for any payment
made by each Guarantor under or in connection with this Guaranty or otherwise.


13. Any notice, request or demand given or made under this Guaranty shall be in
writing and shall be hand delivered or sent by Federal Express or other
reputable courier service or by postage prepaid registered or certified mail,
return receipt requested, and shall be deemed given when received (or when
delivery is refused) at the addresses set forth in the “Purchase Agreement” (as
that term is defined in the Note) if hand delivered or if sent by Federal
Express or other reputable courier service, or if sent by registered or
certified mail, return receipt requested. Each party to this Guaranty may
designate a change of address by notice given to the other party fifteen (15)
days prior to the date such change of address is to become effective.


14. This Guaranty is, and shall be deemed to be, a contract entered into under
and pursuant to the laws of the State of New York and shall in all respects be
governed, construed, applied and enforced in accordance with the laws of the
State of New York. No defense given or allowed by the laws of any other state or
country shall be interposed in any action or proceeding hereon unless such
defense is also given or allowed by the laws of the State of New York. Each
Guarantor agrees to submit to personal jurisdiction in the State of New York in
any action or proceeding arising out of this Guaranty and, in furtherance of
such agreement, each Guarantor hereby agrees and consents that without limiting
other methods of obtaining jurisdiction, personal jurisdiction over each
Guarantor in any such action or proceeding may be obtained within or without the
jurisdiction of any court located in Orange County, New York and that any
process or notice of motion or other application to any such court in connection
with any such action or proceeding may be served upon each Guarantor by
registered or certified mail to or by personal service at the last known address
of each Guarantor, whether such address be within or without the jurisdiction of
any such court.

 
3

--------------------------------------------------------------------------------

 

15. Miscellaneous.


(a) Rights of Morlex. Each Guarantor authorizes Morlex, without notice or demand
and without affecting each Guarantor’s liability hereunder, from time to time
to:


(i) renew, compromise, extend, accelerate, or otherwise change the time for
payment, or otherwise change the terms, of the Guaranteed Amount or any part
thereof, including increase or decrease of the Guaranteed Amount and/or the
Penalty Interest;


(ii) receive and hold security for the payment of this Guaranty or repayment of
the Guaranteed Amount and exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any such security;


(iii) apply such security and direct the order or manner of sale thereof as
Morlex in its discretion may determine; and


(iv) apply payments received from the Maker or each Guarantor, or any of them,
to the Guaranteed Amount, or other amounts then due and payable to Morlex in
such order as Morlex may determine in his sole and absolute discretion.


(b) Guaranty to be Absolute. Each Guarantor agrees that until the Guaranteed
Amount shall have been irrevocably paid to Morlex in full and any commitments of
Maker or commitments provided by Maker with respect to the Loan have been
terminated, each Guarantor shall not be released by or because of:


(i) any act or event which might otherwise discharge, reduce, limit, or modify
each Guarantor’s obligations under this Guaranty;


(ii) any waiver, extension, modification, forbearance, delay, or other act or
omission of Morlex, or its failure to proceed promptly or otherwise as against
the Maker, each Guarantor or any security;


(iii) any action, omission, or circumstance which might increase the likelihood
that each Guarantor may be called upon to perform under this Guaranty or which
might affect the rights or remedies of each Guarantor as against the Maker;


(iv) any dealings occurring at any time between the Maker and Morlex, whether
relating to any of the Loan or otherwise; or


(v) any action of Morlex described in Section 15(a) above.

 
4

--------------------------------------------------------------------------------

 


Each Guarantor acknowledges that absent the foregoing, each Guarantor might have
a defense to the enforcement of this Guaranty as a result of one or more of the
foregoing acts, omissions, agreements, waivers, or matters. Each Guarantor
waives and surrenders any defense to any liability under this Guaranty based
upon any of such acts, omissions, agreements, waivers, or matters. It is the
express intent of each Guarantor that all of each Guarantor’s obligations under
this Guaranty are and shall be absolute and unconditional.


(c) Waivers of Certain Rights and Certain Defenses. Each Guarantor waives:


(i) any right to require Morlex to proceed against the Maker or any other person
or entity, proceed against or exhaust any security or other support for the Loan
or amounts due under this Guaranty, or pursue any other remedy in Morlex’s power
whatsoever.


(ii) any defense arising by reason of any disability or other defense of the
Maker (including without limitation that the execution and delivery of the Note
evidencing the Loan was not properly authorized, or that the signatory thereof
lacked proper power and authority, or that it was not duly or properly executed
or delivered, or that it is not enforceable against the Maker for some other
reason), or the cessation from any cause whatsoever of the liability of the
Maker;


(iii) any defense based on any claim that each Guarantor’s obligations exceed or
are more burdensome than those of the Maker;


(iv) the benefit of any statute of limitations affecting each Guarantor’s
liability hereunder;


(v) any defense arising out of any action of Morlex described in Sections 15(a)
and (b) above; and


(vi) any statute or decision, that otherwise may require Morlex to proceed
against or exhaust any security held by Morlex at any time or to pursue any
other remedy in Morlex’s power before proceeding against any each Guarantor.


(d) Waiver of Subrogation. Each Guarantor shall have no right of, and hereby
waives any right of, subrogation, reimbursement, indemnification, and
contribution (contractual, statutory, or otherwise) including, without
limitation, any claim or right of subrogation under the Bankruptcy Code (Title
11, United States Code) or any successor statute, arising from the existence or
performance of this Guaranty, and each Guarantor waives any right to enforce any
remedy which Morlex now has or may hereafter have against the Maker and waives
any benefit of, and any right to participate in, any security now or hereafter
held by Morlex.


(e) Waiver of Notices. Each Guarantor waives all presentments, demands for
performance, notices of nonperformance or other defaults, protests, notices of
protest, notices of dishonor, notices of intent to accelerate, notices of
acceleration, notices of any suit or any other action against the Maker or any
other person, any other notices to Maker or otherwise (including each Guarantor
and his or its affiliates), notices of acceptance of this Guaranty, and notices
of the existence, creation, or incurring of any new or additional Loan.

 
5

--------------------------------------------------------------------------------

 

(f) Reinstatement of Guaranty. If this Guaranty is revoked, returned, or
canceled, and subsequently any payment or transfer of any interest in property
by the Maker or each Guarantor to Morlex is rescinded or must be returned by
Morlex to the Maker or each Guarantor, as applicable, this Guaranty shall be
reinstated with respect to any such payment or transfer, regardless of any such
prior revocation, return, or cancellation. Without limiting the generality of
the foregoing, this Guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time any distribution by the Maker to Morlex or other
amount received by Morlex is avoided as a preference, or on any other grounds
provided by law, or must otherwise be returned by Morlex as a result of an order
for relief being entered with respect to the Maker or any other person or entity
under the United States Bankruptcy Code, or as a result of the Maker’s or any
other person’s or entity’s assignment for the benefit of creditors.


(g) Successors and Assigns. This Guaranty (i) binds each Guarantor and each
Guarantor’s executors, administrators, successors, and assigns, and (ii) inures
to the benefit of Morlex and Morlex’s endorsees, successors, and assigns. This
Agreement may not be assigned by either Guarantor.


(h) Costs and Expenses. Each Guarantor agrees to pay, and shall pay promptly
upon demand, all reasonable attorneys' fees and all other costs and expenses
which may be incurred by Morlex (i) in the negotiation, preparation and review
of the Loan and related documents, this Guarantee and other investigations
related to Morlex’s making of the Loan, (ii) in the enforcement of this Guaranty
and (iii) in the preservation, protection, or enforcement of any rights of
Morlex in any case commenced by or against each Guarantor under the Bankruptcy
Code (Title 11, United States Code) or any similar or successor statute.


(i) Severability of Provisions; Amendment of this Guaranty. If any term,
provision, covenant or condition of this Guaranty is held by a court or other
tribunal of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the provisions shall remain in full force and effect and shall in
no way be affected, impaired or invalidated. This Guaranty is intended by each
Guarantor and Morlex as the final expression of each Guarantor’s obligations and
liabilities to Morlex described herein and is intended as a complete statement
of their agreement concerning the subject matter hereof. This Guaranty may be
amended only by a writing signed by each Guarantor and agreed to by Morlex in
writing.


[the balance of this page intentionally left blank - signature page follows]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
to Morlex as of the day and year first above set forth.



LEGACY MEDIA LLC
   
By:
   
Michael Hill, Manager
   
CONSUMER LOYALTY GROUP LLC
   
By:
   
Michael Hill, Manager

 
 
7

--------------------------------------------------------------------------------

 
 